Citation Nr: 9928266	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was previously remanded by 
the Board for further development in September 1998.  

The Board notes that in a May 1999 submission the veteran 
formally withdrew from appellate consideration the issue of 
entitlement to an increased rating for his service-connected 
left knee disability.  Further, at his September 1997 
hearing, the veteran withdrew from appellate consideration 
the issues of entitlement to an increased rating for left eye 
and right ankle disabilities, as well as the issue of 
entitlement to service connection for headaches.  
Accordingly, those issues are no longer in appellate status 
and will not be addressed in this decision.


FINDINGS OF FACT

1. The veteran was treated for right knee and bilateral knee 
tendonitis and patellofemoral syndrome on numerous 
occasions while on active duty.

2. Post-service clinical evidence establishes current 
patellofemoral syndrome and right patellar tendonitis of 
the right knee.

3. Right knee patellofemoral syndrome and right patellar 
tendonitis had its onset in service.





CONCLUSION OF LAW

Right knee patellofemoral syndrome and right patellar 
tendonitis were incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for right knee 
disability is well grounded according to 38 U.S.C.A. § 5107 
(a); his claim is plausible and capable of substantiation.  
The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with 38 U.S.C.A. § 5107 (a).

Service medical records show that at the time of his entrance 
examination in October 1989, the veteran was found to have 
moderate pes planus; no knee disabilities were noted.  The 
first evidence of a complaint of knee pain is a July 1991 
report concluding with an assessment of rule out patella knee 
syndrome, when the veteran complained of "left" knee pain.  
He continued to be followed on multiple occasions for knee 
complaints in 1992 and 1993.  Such complaints involved both 
knees, with the left noted to be more impairing than the 
right.  The predominant diagnoses included bilateral 
patellofemoral pain syndrome and right patellar tendonitis.  
It was noted on the veteran's separation examination report 
that a medical discharge was pending due to the condition of 
the veteran's knees and back.  No reports showing that such a 
medical discharge actually occurred are of record.

VA Medical Center records show that the veteran was followed 
for treatment of the knees from August and September 1996.  

December 1996 VA examination revealed bilateral crepitus and 
tenderness related to tendonitis of the left knee.  No 
effusion or increase in warmth was noted.  The right knee was 
noted to flex to 135 degrees and the left to 140 degrees.  
The examiner diagnosed left patellar tendinitis.

At his personal hearing at the RO, the veteran testified that 
he did not seek medical treatment until 1996, three years 
after his separation from service.  He reported that his 
right knee flared up a bit more than the left, especially 
during inclement weather.  He further stated that he 
experienced slight swelling of the knees soon after his 
separation from service but that his symptoms were mitigated 
because he was in school and not physically active.  

Further VA Medical Center reports show continued treatment 
for new complaints from July 1997 through June 1998.  The 
July 1997 report states that the veteran had been 
experiencing bilateral knee pain for 6 to 7 years.

In response to the Board's September 1998 remand, the RO 
arranged for further examination of the veteran's knees in 
January 1999.  In the report from that examination, the VA 
examiner noted that bilateral tendinitis had been diagnosed 
in service and that a diagnosis of bilateral pes planus was 
entered at the time of the veteran's entrance examination.  
Current complaints noted in the report included bilateral 
knee pain that worsened with activity.  The anterior knee 
pain with activity was worse on the right.  The veteran was 
able to achieve right knee extension to zero degrees and 
active flexion to 120 degrees and passive flexion to 130 
degrees, with complaints of anterior knee pain.  The 
remainder of the examination was unremarkable with regard to 
the right knee.  X-rays were negative for both knees.  With 
respect to etiology, the examiner commented that the veteran 
had a history of right knee pain since service according to 
service medical records and the veteran's oral history, 
although there was no objective evidence to support this 
history.  However, the examiner did note that the veteran 
manifested severe pes planus and that it was well-established 
that such a condition could be contributory to the knee pain 
that the veteran is describing.  The examiner's concluding 
diagnosis was bilateral patellofemoral syndrome and bilateral 
patellofemoral tendonitis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran's complaints of continual 
right knee pain credible and consistent with inservice 
complaints and findings.  Although the VA examiner reported 
that there was no objective evidence confirming the 
continuity of symptomatology, he did post a link between pre-
existing pes planus and current right knee disability.  
Moreover, the first evidence of right knee pain causative of 
disability, regardless of linkage to congenital disability or 
inservice injury, is contained in the service medical 
records.  Thus, considering the above evidence the Board is 
of the opinion that the evidence is at least in equipoise 
with respect to an etiological link between post-service 
showings of patellofemoral syndrome and patellofemoral 
tendonitis affecting the right knee and inservice diagnoses 
and reported clinical findings.  Thus, with resolution of 
reasonable doubt in the veteran's favor, the evidence 
supports the claim for entitlement to service connection for 
right knee disability.  38 U.S.C.A. § 5107.


ORDER

Service connection for right knee disability is granted.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

